

EXHIBIT 10.2


P.A.M. TRANSPORTATION SERVICES, INC.
EXECUTIVE INCENTIVE PLAN


INTRODUCTION


The P.A.M. Transportation Services, Inc. Executive Incentive Plan ("Plan") is an
annual incentive plan for executive officers of P.A.M. Transportation Services,
Inc. and designated officers and senior management of P.A.M. Transportation
Services, Inc. and its subsidiaries. The Plan is intended to provide cash-based
incentive opportunities to such executive officers and designated officers and
senior management of the Company and its subsidiaries. Plan payments, if any,
will be conditioned on attainment of one or more Performance Measures for each
fiscal year as established by the Committee.


I. PURPOSE



1.  
The purpose of the Plan is to allow the Company to attract, motivate and retain
highly qualified executive employees; to obtain from each employee the best
possible performance; to establish performance goals that support the Company's
long-term business strategies; and to provide consistency in and alignment with
the Company's approach to performance-based pay and overall executive
compensation strategy.



II. DEFINITIONS


For purposes of the Plan, the following terms shall have the following meanings:



A.  
Board of Directors. The Board of Directors of the Company.




B.  
Committee. The Compensation and Stock Option Committee of the Board of Directors
of the Company or any successor thereto.




C.  
Company. P.A.M. Transportation Services, Inc., a Delaware corporation.




D.  
Covered Employee. Any Participant who is, or is determined by the Committee to
be likely to become, a "covered employee" within the meaning of Section 162(m)
of the Internal Revenue Code of 1986, as amended, as such section may be amended
("Section 162(m)").




E.  
Incentive Compensation Award. Any cash-based award paid pursuant to the Plan.




F.  
Participant. All executive officers of the Company shall be Participants in this
Plan. In addition, a Participant shall include an officer or a member of senior
management of the Company or one or more of its subsidiaries, or a person who
has agreed to commence serving in such capacity, and who is designated to
participate in the Plan by the Committee.




G.  
Performance Measures. This term is defined in Section V of the Plan.




H.  
Retirement. A Participant's voluntary termination of employment with the Company
or any of its subsidiaries on or after attainment of age 60.



III. EFFECTIVE DATE


The Plan has been adopted effective as of May 24, 2006 and will apply to
Incentive Compensation Awards made for fiscal years ending on or after December
31, 2006.


IV. DETERMINATION OF AMOUNTS OF AND ELIGIBILITY FOR INCENTIVE COMPENSATION
AWARDS



A.  
Participants will be eligible to receive Incentive Compensation Awards
conditioned on achievement of Performance Measure(s) as approved by the
Committee.




B.  
Incentive Compensation Awards will be paid in amounts at levels determined by
the Committee pursuant to the Plan and the Performance Measures adopted by the
Committee for the fiscal year. The maximum Incentive Compensation Award that can
be paid to a Covered Employee with respect to any fiscal year is $1 million.


1

--------------------------------------------------------------------------------






C.  
If the Incentive Compensation Award is treated as performance-based compensation
under Section 162(m), then no Incentive Compensation Award shall be paid to
Covered Employees prior to the certification in writing by the Committee that
the Performance Measures have been achieved for the relevant fiscal year.




D.  
The Committee will determine the final amounts of Incentive Compensation Awards
to Participants in conformity with the terms of the Plan. .




E.  
For years after 2006, a Participant who is designated to participate in the Plan
effective after the beginning of a particular fiscal year will participate on a
prorated basis during such fiscal year and will receive an Incentive
Compensation Award prorated on the basis of the ratio of the number of weeks of
actual participation during such fiscal year to the aggregate number of weeks in
such fiscal year. However, the proration described in the preceding sentence
will not be made if proration is a determining factor in the Performance
Measures, for example, if the Incentive Compensation Award is based on annual
salary paid during the fiscal year. If applicable, the proration provided for in
the first sentence of this paragraph shall also apply to any employee designated
as a Participant in 2006 after the effective date of this Plan. Such prorated
Incentive Compensation Award will be paid on the dates that all other
Participants are paid such awards. For the year ending December 31, 2006,
Participants who are employed on January 1, 2006, subject to the provisions of
Paragraph VIII, shall participate for the entire fiscal year.



V. PERFORMANCE MEASURES



A.  
Payment of Incentive Compensation Awards is conditioned on the attainment of
Performance Measures as established by the Committee. With the exception of the
fiscal year ending December 31, 2006, Performance Measures applicable to a
fiscal year for Covered Employees must be established in writing no later than
ninety (90) days after the beginning of the fiscal year. In its sole discretion,
the Committee may choose not to establish Performance Measures for any
particular fiscal year and in such event, no Incentive Compensation Awards shall
be made to any employee under this Plan for such year. If the Incentive
Compensation Award is intended to qualify as performance-based compensation
under Section 162(m), the Performance Measures applicable to Covered Employees
must be limited to criteria and objectives related to:




(1)  
The consolidated performance of the Company or the performance of one or more of
its subsidiaries or divisions, where performance is determined as set forth in
(2) below.




(2)  
Performance shall be determined solely by reference to levels of and/or growth
in one or more of the following business criteria as measured over the fiscal
year:




(i)  
Total shareholder return, including its components of stock price appreciation,
dividends and/or dividend yield;




(ii)  
Return on assets, equity, invested capital, cash flow, investment, or sales;




(iii)  
Operating ratio;




(iv)  
Pre-tax or after-tax profit levels, including: earnings per share; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; net operating profits after tax, and net income;




(v)  
Operating profits, as determined under generally acceptable accounting
principles, including or excluding interest, bonuses, income taxes, profit/loss
on stock, option expense, and any other non-operating profit/expense items;




(vi)  
Cash flow and cash flow return on investment;




(vii)  
Economic profit and/or cost of capital;




(viii)  
Turnover of assets, capital, or inventory;




(ix)  
Levels of operating expense or other expense items as reported on the income
statement, including operating and maintenance expense;


2

--------------------------------------------------------------------------------






(x)  
Measures of customer satisfaction and customer service as surveyed from time to
time, including the relative improvement therein;




(xi)  
Improvement in safety performance; or




(xii)  
Market share.




B.  
In establishing Performance Measures for Participants, the Committee may include
or exclude the impact of specified objective events, including any of the
following, after considering whether the action would result in the loss of an
otherwise available exemption under Section 162(m), if applicable: expenses as a
result of restructuring or productivity initiatives; non-operating items;
acquisition or divestiture expenses; and any items of gain, loss or expense that
are determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to the acquisition or disposal of assets or all or a
portion of a business or to a change of accounting principles.




C.  
The Committee may modify Performance Measures applicable to Participants, after
considering whether the action would result in the loss of an otherwise
available exemption under Section 162(m), if applicable, if it determines that
the Performance Measures have become unsuitable as a result of events such as
those outlined in Paragraph V.B above, or adjustments are needed to achieve the
original objective of the Incentive Compensation Awards for a particular fiscal
year.



VI. FORM OF INCENTIVE COMPENSATION AWARDS


Incentive Compensation Awards shall be paid in cash.


VII. PAYMENT OF INCENTIVE COMPENSATION AWARDS



A.  
After the Committee determines that the Performance Measure(s) have been
satisfied for a fiscal year, the Company shall cause the Incentive Compensation
Award to be paid to each Participant as follows: (a) 50% of the Incentive
Compensation Award shall be paid as soon as reasonably practicable after the end
of the fiscal year in which the Committee determines that the Performance
Measure(s) have been satisfied, but in no event later than two and one-half
months after the fiscal year ends; and (b) 50% of the Incentive Compensation
Award shall be paid as soon as reasonably practicable after the end of the
immediately following fiscal year, but in no event later than two and one-half
months after the end of the such fiscal year.




B.  
The Participant must be employed by the Company or one of its subsidiaries at
the time payment is made in order to receive payment of an Incentive
Compensation Award (including both payments described in the preceding
paragraph), unless employment is terminated due to death, disability, or
Retirement before the designated payment date.




C.  
If a Participant dies before the end of the fiscal year or the designated
payment date, and is entitled to receive an Incentive Compensation Award, then
payment shall be made to the Participant's surviving spouse or, if none, to his
or her estate.



VIII. TERMINATION OF SERVICE OR DEMOTION



A.  
If a Participant terminates employment with the Company and its subsidiaries
before the end of a fiscal year due to death, disability, or Retirement, the
Participant's Incentive Compensation Award for such fiscal year will be prorated
on the basis of the ratio of the number of weeks of participation during such
fiscal year to the aggregate number of weeks in the fiscal year. However, the
proration described in the preceding sentence will not be made if proration is a
determining factor in the Performance Measures, for example, if the Incentive
Compensation Award is based on annual salary paid during the fiscal year.
Payment of such prorated Incentive Compensation Award will be made on the dates
that other Participants receive payment of such Incentive Compensation Awards.




B.  
If a Participant voluntarily terminates employment, or if his or her employment
with the Company and its subsidiaries is terminated by the Company or any such
subsidiary for any reason other than for death, disability, or Retirement before
the last day of the fiscal year, the Participant will not be entitled to any
Incentive Compensation Award for any such fiscal year, unless otherwise
determined by the Committee.


3

--------------------------------------------------------------------------------






C.  
If a Participant is demoted to a position that at the time of such demotion is
not eligible to be designated for participation in the Plan before the end of
the fiscal year, the Participant's Incentive Compensation Award for the fiscal
year in which the demotion occurs will be prorated on the basis of the ratio of
the number of weeks of participation prior to demotion during such fiscal year
to the aggregate number of weeks in such fiscal year, unless otherwise
determined by the Committee. Payment of the prorated Incentive Compensation
Award will be made on the dates that other Participants receive payment of such
Incentive Compensation Award.



IX. SPECIAL AWARDS AND OTHER PLANS



A.  
Nothing contained in this Plan shall prohibit the Company or any of its
subsidiaries from granting special performance or recognition awards, under such
conditions and in such form and manner as it sees fit, to employees (including
Participants) for meritorious service of any nature.




B.  
In addition, nothing contained in this Plan shall prohibit the Company or any of
its subsidiaries from establishing other incentive compensation plans providing
for the payment of incentive compensation to employees (including Participants).



X. ADMINISTRATION, AMENDMENT AND INTERPRETATION OF THE PLAN



A.  
The Company has no obligation to continue this Plan and it may be amended or
terminated as described in this paragraph.




(1)  
The Committee shall have the right, in its sole discretion, to amend the Plan
from time to time; provided, however, that no amendment of the Plan made after
May 31 of any year having the effect of materially reducing the amount of an
Incentive Compensation Award for that year shall be effective with respect to a
Participant for that year without his or her consent. Notwithstanding the
foregoing, if a Participant fails to consent to an amendment described in the
previous sentence, the Committee may make such amendment and prorate the
application of the amendment for such fiscal year on the basis of the ratio of
the number of weeks in such fiscal year prior to such amendment to the aggregate
number of weeks in such fiscal year, and the Incentive Compensation Award will
be paid only after the end of such fiscal year, as set forth in Paragraph VII.A.




(2)  
The Committee may terminate this Plan, in its sole discretion, on or before May
31 of any year, and in such event, no Incentive Compensation Awards shall be
payable under this Plan for such year. In the event this Plan is terminated on
or after June 1 of any year, Incentive Compensation Awards payable for such
fiscal year will be prorated on the basis of the ratio of the number of weeks in
such fiscal year prior to such termination to the aggregate number of weeks in
such fiscal year and will be paid only after the end of such fiscal year, which
will be deemed to continue until the expiration thereof as if this Plan had not
been terminated. Payment will be made as set forth in Paragraph VII.A.




B.  
This Plan will be administered by the Committee. Any power or authority of the
Committee may also be exercised by the Board, except to the extent that the
grant or exercise of such power or authority would cause any Incentive
Compensation Award intended to qualify for treatment as performance-based
compensation under Section 162(m) not to qualify for such treatment. To the
extent that any permitted action taken by the Board conflicts with action taken
by the Committee, the Board action shall control. The Committee has the
authority, in its discretion, to construe and interpret the terms of the Plan
and the Performance Measures, to consider the impact of Section 162(m) on the
Incentive Compensation Awards, and to make all other determinations deemed
necessary or advisable in administering the Plan. The decision of the Committee
or the Board of Directors with respect to any questions arising in connection
with the administration or interpretation of the Plan shall be final, conclusive
and binding.




C.  
No member or former member of the Committee or the Board of Directors shall be
personally responsible or liable for any act or omission in connection with the
performance of powers or duties or the exercise of discretion or judgment in the
administration and implementation of the Plan. Each person who is or was a
member of the Committee or the Board of Directors shall be indemnified and held
harmless by the Company from and against any cost, liability or expense imposed
or incurred in connection with such person, the Committee or the Board of
Directors taking or failing to take any action under the Plan or the exercise of
discretion or judgment in the administration and implementation of the Plan.


4

--------------------------------------------------------------------------------





XI. MISCELLANEOUS



A.  
All expenses and costs in connection with the operation of the Plan shall be
borne by the Company.




B.  
All Incentive Compensation Awards under the Plan are subject to withholding for
applicable federal, state and local taxes.




C.  
Unless otherwise determined by the Board of Directors, all Incentive
Compensation Awards will be paid from the Company's general assets, and nothing
contained in this Plan will require the Company to set aside or hold in trust
any funds for the benefit of any Participant, who will have the status of a
general unsecured creditor of the Company.




D.  
This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any subsidiary,
nor will it interfere in any way with any right the Company or any subsidiary
would otherwise have to terminate or modify the terms of such Participant's
employment or other service at any time.




E.  
Except as otherwise provided in this Plan, no right or benefit under this Plan
will be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance, or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge such right or benefit will be void. No such right or
benefit will in any manner be liable for or subject to the debts, liabilities,
or torts of a Participant.




F.  
If any provision in this Plan is held to be invalid or unenforceable, no other
provision of this Plan will be affected thereby.



Adopted: May 24, 2006
 
5
 

--------------------------------------------------------------------------------